



Loan Numbers:
717610613
717610637
717610638








LOAN AGREEMENT


THIS LOAN AGREEMENT(the "Agreement") is made and entered into as of the 31st
day of December, 2012 (the "Effective Date"), by and among 734 CITRUS HOLDINGS,
LLC, a Florida limited liability company, 734 LMC GROVES, LLC, a Florida limited
liability company, 734 CO-OP GROVES, LLC, a Florida limited liability company,
734 BLP GROVES, LLC, a Florida limited liability company, and 734 HARVEST, LLC,
a Florida limited liability company, being collectively referred to as the
"Borrower" (and unless otherwise provided the term "Borrower" shall apply to
each of said four limited liability companies both separately and collectively),
jointly and severally, all having an office and place of business at 590 Madison
Avenue, 26th Floor, New York, New York 10022 and PRUDENTIAL MORTGAGE CAPITAL
COMPANY, LLC, a Delaware limited liability company, having an office and place
of business at 801 Warrenville Road, Suite 150, Lisle, Illinois 60532-1357
(referred to herein as the "Lender).


WITNESSETH:


WHEREAS, Borrower, on even date herewith, has executed (a) Promissory Note A to
Lender in the amount of Fourteen Million Five Hundred Thousand and No/100
Dollars ($14,500,000.00) in lawful money of the United States of America ("Note
A" and the loan evidenced thereby known as Loan 717610613 being referred to as
"Loan A"); (b) Promissory Note B to in the amount of Fourteen Million Five
Hundred Thousand and No/I 00 Dollars ($14,500,000.00) in lawful money of the
United States of America ( "Note B" and the loan evidenced thereby known as Loan
717610637 being referred to as "Loan B") and (c) Promissory Note C to Lender in
the amount of Five Million and No/I 00 Dollars ($5,000,000.00) in lawful money
of the United States of America ( "Note C" and the loan evidenced thereby known
as Loan 717610638 being referred to as "Loan C" and with such Note A, Note Band
Note C being collectively referred to as the "Note" and Loan A, Loan B and Loan
C being collectively referred to as the "Loan");


WHEREAS, on even date herewith, the Borrower has executed that certain Mortgage
and Security Agreement (the "Security Instrument") in seven counterparts
encumbering the Premises, as defined herein, and other collateral described
therein, in favor of Lender, to secure the Note and a counterpart of said
Security Instrument is to be recorded on or about the date hereof in the Public
Records of Collier, Hardee, Hendry, Highlands, Martin, Osceola and Polk
Counties, Florida;


WHEREAS, on even date herewith, the Borrower has executed that certain
Assignment of Leases and Rents (the "Assignment of Leases and Rents") in seven
counterparts assigning to




--------------------------------------------------------------------------------



Lender certain leases and rents described therein to secure the Note and which
Assignment of Leases and Rents is to be recorded on or about the date hereof in
the Public Records of Collier, Hardee, Hendry, Highlands, Martin, Osceola and
Polk Counties, Florida; and


WHEREAS, the parties desire to set forth certain agreements as to the Loan.


IN CONSIDERATION OF the foregoing facts and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
of the mutual covenants and agreements contained in this Loan Agreement, the
Borrower and the Lender agree as follows:


ARTICLE I DEFINITIONS


Section 1.1 Definitions. For the purpose of this Agreement, the following terms
shall have the respective meanings specified in this Section 1.1 which apply to
both the singular and plural forms of such terms:


"Account" shall mean account as defined in the UCC.


"Affiliate" shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with any Person. A Person shall
be deemed to control a corporation if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.


"Agreement" shall mean this agreement as originally executed by the parties
hereto and all permitted amendments, supplements and modifications hereof,
including all exhibits and schedules.


"Business Day" shall mean each Monday through Friday except for days in which
commercial banks are not authorized to open or are required by law to close in
the State in which the place designated by Lender for payments under the Note is
located.


"Collateral" shall mean the Premises and all other property encumbered by the
Security
Instrument and other Loan Documents and the products and proceeds thereof.


"Costs" shall mean all costs, expenses, losses and damages sustained or incurred
by the Lender because of or as a result of any default or any one or more Events
of Default of the Borrower under this Agreement, the Loan Documents or any of
them, or in realizing upon, protecting, perfecting, defending or enforcing, or
any combination thereof, the rights and remedies of the Lender under this
Agreement, the Loan Documents, or any of them, including, without limitation,
all attorney's fees and costs, including paralegal fees in all legal
proceedings, including administrative, trial, appellate, probate, bankruptcy or
any other legal or administrative proceeding, regardless of whether suit is
brought, all environmental consultants and engineers fees and costs and all
appraisers fees and costs.




--------------------------------------------------------------------------------



"Crops" shall mean all growing crops and future crops now growing or hereafter
grown on the Premises or any part thereof whether Fructus Naturales or Fructus
Industriales ("Emblements") including, but not by way of limitation, all citrus
crops, row crops and vegetables, whether mature or immature and whether now
owned or now planted and now growing on the Premises or any part thereof or
hereafter acquired or planted and grown on the Premises or any part thereof and
all by-products thereof.




"Debt" shall mean debt as determined and calculated under GAAP.


"Default Rate" shall mean the interest rate specified in the Note A as the
Default Rate as to monetary sums due thereunder, the interest rate specified in
Note B as the Default Rate as to monetary sums due thereunder, the interest rate
specified in Note C as the Default Rate as to monetary sums due thereunder and
as to other sums due under the other Loan Documents, the higher of the Default
Rate under Note A, Note Band Note C ..


"Due Date" shall mean the date any payment of principal or interest is due and
payable on the Note.
"Effective Date" the date of this Agreement first set forth above.
"Equipment" shall mean equipment as defined in the Security Instrument.


"Event of Default" shall mean an event of default specified in this Agreement or
any other Loan Document.


"Farm Products" shall mean farm products as defined in the UCC whether now owned
or hereafter acquired including but not by way of limitation, Crops.


"Financing Statements" shall mean any financing statement or statements recorded
and/or filed for the purpose of perfecting the Security Interest in the
Collateral or any portion thereof, under the UCC or any other state law.


"Fiscal Year" shall mean the fiscal year of the Borrower ending on June 30 in
each calendar year. Subsequent changes of the Fiscal Year shall not change the
term, "Fiscal Year" as used herein, unless the Lender shall consent in writing
to such changes.


"Fixtures" shall mean Goods determined to be fixtures under the laws of Florida
as to
Goods located on Real Property located in Florida.


"GAAP" shall mean generally accepted accounting principles consistently applied
to the particular item.


"Goods" shall mean goods under the UCC other than Equipment not within the
definition of Equipment in the Security Instrument.




--------------------------------------------------------------------------------



"Intercreditor Agreement" shall mean any Intercreditor Agreement or
Intercreditor
Agreements between Lender and the LOC Lender now or hereafter entered into.




"Interest Rate" shall mean the interest rate specified in the Note applicable
when referring to said term.


"Inventory" means inventory as defined in the UCC.


"Loan" shall have the meaning ascribed thereto in the Recitals herein.


"Loan Application" shall mean Borrower's Loan Application to Lender for Loan
717610613, Loan 717610637 and Loan 717610638 dated December 7, 2012.


"Loan Commitment" shall mean the Lender's commitment to make the Loan to the
Borrower pursuant to the Loan Application and the Borrower's acceptance thereof
on terms and conditions set forth in the letter from the Lender to the Borrower
as to such commitment and acceptance.


"Loan Documents" shall have the meaning ascribed thereto in Section 2.4 herein.


"LOC" shall mean a short term loan or loans to Borrower from any LOC Lender for
working capital purposes.
"LOC Lender" the lender or lenders which provide the LOC. "Note" shall mean the
Note described in the Recitals herein.


"Obligations" with respect to Borrower, shall mean, individually and
collectively, all payment and performance duties, obligations and liabilities of
the Borrower to the Lender, however and whenever incurred, acquired or
evidenced, whether primary or secondary, direct or indirect, absolute or
contingent, sole or joint and several, due or to become due, including, without
limitation, all Costs and all such duties, obligations and liabilities of the
Borrower to the Lender, under and pursuant to the Loan Documents and all
renewals, replacements, modifications, extensions, increases and amendments of
any thereof.


"Permitted Liens" shall mean: (i) liens imposed by law for taxes, assessments or
charges or levies of any governmental authority not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP; (ii) statutory
liens of suppliers carriers, warehousemen, mechanics, materialmen and similar
Liens arising by operation of law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP; (iii) pledges, liens and deposits made in the ordinary
course of business in compliance with workers' compensation, unemployment
insurance and other social security laws or regulations; (iv) deposits or liens
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;




--------------------------------------------------------------------------------



(v) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower; (vi) extensions, renewals or replacements of any
lien referred to in paragraphs (i) through (v) above, provided that the
principal amount of the obligation secured thereby is not increased and that any
such extension, renewal or replacement is limited to the property originally
encumbered thereby; (vii) statutory liens on deposit accounts maintained with,
or other property in the custody of, a depositary bank pursuant to its general
business terms and in the ordinary course of business, provided that such Liens
do not secure any Debt; (viii) liens that are contractual rights of set-off
relating to purchase orders and other agreements entered into with customers of
Borrower in the ordinary course of business; and (ix) liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by the Borrower in the ordinary course of business or
liens arising by operation of law under Article 2 of the U CC in favor of a
reclaiming seller of goods or buyer of goods.






"Person" shall mean any individual, joint venture, partnership, firm,
corporation, trust, unincorporated organization or other organizational entity,
or a governmental body or any department or agency thereof, and shall include
both the singular and the plural.


"Place of Business" shall mean those places of business in which the Borrower
undertakes its business and shall include the Principal Place of Business.


"Principal Place of Business" shall mean the principal place of business and the
headquarters of the Borrower at which place all of Borrower's records are kept
and which is currently located at 590 Madison Avenue, 26th Floor, New York, New
York 10022.


"Proceeds" shall mean proceeds as defined in the UCC.


"Real Property" shall mean those parcels of land described in Exhibit "A"
attached hereto located in Collier, Hardee, Hendry, Highlands, Martin, Osceola
and Polk Counties, Florida, and all leasehold interests therein, all
improvements and Fixtures located thereon or attached thereto and all easements,
tenements, hereditaments, appurtenances, profits, rents, insurance and
condemnation proceeds paid in connection therewith, and all Accounts, Chattel
Paper and General Intangibles pertaining to, connected with or arising out of
the foregoing.


"Security Instrument" Shall mean that certain Security Instrument as defined in
the
Recitals.


"Security Interest" shall mean the security interest granted in the Collateral
to the Lender pursuant to the Security Instrument and other Loan Documents.


"Subsidiary" or "Subsidiaries" means, as to any particular parent corporation or
parent organization, any other corporation or organization more than fifty
percent (50%) of the outstanding Voting Stock of which is at the time directly
or indirectly owned by such parent corporation or organization or by any one or
more other entities which themselves are subsidiaries of such parent corporation
or organization. Unless otherwise expressly noted herein,




--------------------------------------------------------------------------------



the term "Subsidiary" means a Subsidiary of the Borrower or of any of its direct
or indirect
Subsidiaries.


"Tropicana Supply Agreement Condition Precedent" shall have the meaning set
forth in
Section 2.2 of this Agreement.




"Voting Stock" of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
equity interests having such power only by reason of the happening of a
contingency.
"UCC" shall mean the Uniform Commercial Code as adopted in the State of Florida.
Section 1.2 Other Definitional Provisions. All of the terms defined in this
Agreement
shall have such defined meanings when used in other Loan Documents unless the
context shall
otherwise require. Capitalized terms used herein, but not herein defined, shall
have the meanings ascribed thereto in the other Loan Documents. All terms
defined or used in this Agreement in the singular shall have comparable meanings
when used in the plural, and vice versa. The words "hereby", "hereto", "hereof",
"herein", "hereunder" and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
the this Agreement. The use of the words "to", "until", "on", and words of
similar import in this Agreement, in indicating expiration, shall be interpreted
to include the date mentioned. The neuter genders are used herein and whenever
used if the context so indicates, shall include the masculine, feminine and
neuter as well. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the heirs, devisees, personal
representatives, successors and assigns of such party unless the context shall
expressly provide otherwise.


ARTICLEII THE LOAN


Section 2.1 Loan. The Loan consists of Loan A, Loan B and Loan C has defined in
the Recitals to this Agreement and is being made under the provisions of Note A,
Note B, Note C, this Agreement and the other Loan Documents.


Section 2.2 Tropicana Supply Agreement Condition Precedent. Borrower shall not
be entitled to the disbursement of any sums under Note C by Lender, and shall
have obligations with respect thereto, unless the Tropicana Supply Agreement
Condition Precedent, as defined in this Section, occurs on or before the date
that is ninety days (90) after the date of Note C and if the Tropicana Sur,ply
Agreement Condition Precedent should not so occur then at the end of the
ninetieth (901) day after the date of Note C, said Note C shall be deemed
cancelled with Lender and Lender shall no longer have any obligation to disburse
or fund any amount under Note C. As used herein and in Note C, the "Tropicana
Supply Agreement Condition Precedent" shall mean that (i) an Orange Purchase
Agreement to be entered into between Borrower, as supplier and Tropicana
Products, Inc., as purchaser ("Tropicana"), as to the citrus Crops now and
hereafter growing on certain portions of the Premises referenced as the
"Tropicana Supply Agreement" in the Letter oflntent dated September 10, 2012 by
734 Citrus, LLC and various parties inclusive of




--------------------------------------------------------------------------------



the Latt Maxcy Corporation (the "Letter of Intent"), all on terms and provisions
and for a term not materially different from the last draft of such Tropicana
Supply Agreement presented to Lender by Borrower prior to the Effective Date
unless any such materially different terms and provisions are consented to by
Lender in writing and (ii) said Tropicana Supply Agreement is collaterally
assigned by Borrower to Lender on terms acceptable to Lender as additional
security for the Loan with the consent of Tropicana unless such consent is not
required under the provisions of the Tropicana Supply Agreement. If the
Tropicana Supply Agreement Condition Precedent is satisfied, then Borrower shall
have thirty (30) days in which to notify Lender that Borrower elects to accept
disbursement of the full face amount of this Note C and shall do so within
thirty (30) days after giving notice of said election or Note C shall be deemed
cancelled with Lender to no longer have any obligation to disburse or fund Note
C and with Borrower to have no payment or other obligations with respect
thereto.


Section 2.3 Loan Proceeds Use. The proceeds of the Loan are being used to
acquire the assets of described in the Letter of Intent described in Section 2.2
above.


Section 2.4 Security Instrument. The Loan is secured by the Security Instrument,
the Assignment of Leases and Rents and other loan documents by Borrower to
Lender or between Borrower and Lender pertaining to the Loan (collectively, the
"Loan Documents").


Section 2.5 Partial Release and Substitution of Collateral.






Borrower shall, from time to time, be entitled to make a written request (the
"Partial Release and Substitution of Collateral Request") to Lender for a
partial release of real estate Collateral and substitution of Collateral for
that to be released on the following terms and conditions, which if met, Lender
shall approve and Borrower and Lender shall, proceed, with reasonable diligence,
to implement, such terms and conditions being as follows:


(a) the Partial Release and Substitution Request shall provide (i) a legal
description of the real estate Collateral to be released, (ii) a legal
description of the real estate Collateral to be substituted; (iii) a detailed
description of any other Collateral to be substituted; (iv) any information
Borrower has with respect to the fair market value of the Collateral to be
released and substituted; and (v) the business reason for the partial release
and substitution which must be a sound business reason.


(b) the amount of real estate Collateral proposed to be substituted for the
partial release Collateral shall not exceed thirty five percent (35%) of the
total gross acres of real estate Collateral at the time of the Partial Release
and Substitution of Collateral Request.


(c) the Collateral to be substituted must be Florida agricultural property
acceptable to
Lender with a market value equivalent to the real estate Collateral being
released.




( d) the partial release and substitution of Collateral must not materially
impact Borrower's repayment capacity nor Borrower's operations (including, but
not by way of limitation practical , legal and cost efficient access to the
remaining Collateral and the availability of utility services, drainage, and
irrigation to the Collateral over the Collateral




--------------------------------------------------------------------------------



remaining after the partial release and substitution of Collateral over such
remaining Collateral or easement rights appurtenant thereto sufficient to
adequately service such remaining Collateral in a cost efficient manner).


( e) Borrower will provide Lender the following documentation which needs to be
satisfactory to Lender (i) a title commitment for a loan title insurance policy
in the amount of the then principal balance of the Note agreeing to insure as a
first priority lien on the new real estate Collateral together with copies of
all documents referenced therein subject only to such exceptions and matters as
Lender shall approve and (ii) all due diligence items and documentation
pertaining to the new real estate Collateral typically required by Lender in
real estate mortgage loan transactions such as real estate tax information,
appraisals, environmental questionnaires, irrigation and drainage reports,
plats, personal property inventory, zoning evidence, liability and other
insurance, tree and crop insurance, permits, contracts, UCC searches and other
documentation.


(f) to accommodate the Borrower in identifying acceptable substitute real estate
collateral, proceeds from said sale of the partially released real estate
Collateral may be deposited into a Pledge Account as substitute collateral. The
Pledge Account shall be in cash, cash equivalents and marketable financial
securities that are listed for sale on a public securities exchange at readily
identifiable prices including without limitation, stocks, bonds, mutual funds,
and treasuries acceptable to Lender. Use of the Pledge Account as substitute
Collateral shall not exceed twelve (12) months and the value of the pledged
Collateral in the Pledge Account shall not exceed fifty percent (50%) of the
value of the total Collateral. Borrower shall provide a perfected first lien
security interest in the Pledge Account and there shall be a Pledge Agreement,
Account Control Agreement and other related documents all satisfactory to Lender
together with the financial intermediary.


(g) the Loan Documents shall be modified to provide Lender with a first mortgage
lien and security interest on the new real estate Collateral to secure the Loan.


(h) Borrower shall at the time of presenting the Partial Release and
Substitution Request to Lender, pay Lender a non-refundable servicing fee not to
exceed Five Thousand and Noll 00
Dollars ($5,000) for evaluating and processing the request. Borrower shall also
pay the legal fees
of Lender's outside counsel in connection with the foregoing and all expenses of
the transaction including     but not by way of limitation any documentary stamp
taxes, intangibles taxes, title insurance        premiums, title insurance
company search charges, and recording and filing fees incident thereto.


Section 2.6 Prepayments. Prepayments of the Loan, other than Exempt Prepayments
(as defined in the Note), shall be subject to the Prepayment Premium set forth
in the applicable Note. Any prepayments of principal ("Optional Prepayments")
under the Loan, other than scheduled principal payments pursuant to the
applicable Note, shall b~ applied either to (i) Loan A and Loan B, pro rata, or
(ii) Loan C, at the option of and as specified by the Borrower; provided
however, that the first $5,000,000.00 in Optional Prepayments made by the
Borrower after the first anniversary of the date hereof shall be applied to Note
A.




--------------------------------------------------------------------------------



ARTICLE III REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lender (which representations and
warranties shall survive the execution and delivery of the Loan Documents) that:


Section 3 .1 Authority. Each of the entities included in the definition of
"Borrower" (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Florida, (ii) has all
requisite power and authority to own its properties and assets and to carry on
its business as now conducted and proposed to be conducted, (iii) is duly
qualified to do business and is in good standing in every jurisdiction in which
its properties or assets are owned or the nature of its activities conducted
makes such qualification necessary, and (iv) has the power and authority to
execute and deliver, and to perform its obligations under the Loan Documents.


Section 3 .2 Authorization of Loan for the Borrower The execution, delivery and
performance of the Loan Documents by each of the entities constituting Borrower
(a) have been duly authorized by all requisite action and (b) will not (i)
violate (x) any provision of law, any governmental rule or regulation, any
order, writ, judgment, decree, determination or award of any court, arbitrator
or other agency of government, (y) the Articles of Organization and operating
agreement or other governance documents of Borrower or (z) any provision of any
indenture, agreement or other instrument to which Borrower is a party or by
which Borrower or its properties or assets are bound, (ii) be in conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument, or (iii) result
in the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of Borrower other than as
permitted by the terms hereof.


Section 3.3 Binding Effect. This Agreement, the Note, the Security Instrument
and the other Loan Documents when delivered hereunder will be legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except (a) as enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors rights, and (b) as enforceability may
be limited or qualified by general principles of equity, whether raised in a
proceeding at law or equity.


Section 3.4 Agreements.


( 1) Borrower is not a party to any agreement, indenture, lease or instrument or
subject to any charter or other limited liability company governance document
restriction, or any judgment, order, writ, injunction, decree, rule or
regulation materially and adversely affecting its business, properties, assets,
operations or condition (financial or otherwise). There are no unrealized losses
with respect to any such agreement, indenture, lease or instrument.


(2) Borrower is not a party to, or otherwise subject to any provision contained
in, any instrument evidencing indebtedness of Borrower, any agreement relating
thereto or any other contract or agreement which restricts or otherwise limits
the incurring of the indebtedness




--------------------------------------------------------------------------------



to be evidenced by the Note.




(3) Borrower is not in default in the performance, observance or fulfillment of
any of the material obligations, covenants or conditions contained in any
material agreement or instrument to which it is a party.


( 4) Borrower enjoys lawful, peaceful and undisturbed possession in all material
respects to all licenses, trade names, trade marks, services marks and patents
used or whose use is contemplated in the operation of its business.






Section 3.5 Litigation, etc. There are no undisclosed actions, proceedings or
investigations pending or, to the knowledge of the Borrower, threatened, against
the Borrower, , (or any basis therefor known to the Borrower) which, either in
any case or in the aggregate, might result in any material adverse change in the
financial condition, business, prospects, affairs or operations of the Borrower
or its properties or assets, or in any material impairment of the right or
ability of the Borrower to carry on its operations as now conducted or proposed
to be conducted, or in any material liability on the part of the Borrower and
none which questions the validity of this Agreement, the Note or any of the
other Loan Documents or of any action taken or to be taken in connection with
the transactions contemplated hereby or thereby.


Section 3.6 Violation of Judicial or Governmental Orders, Laws, Ordinances or
Regulations. The Borrower knows of no violation and has no notice of a violation
of any court order or of any law, regulation, ordinance, rule, order, code, or
requirement of any governmental authority having jurisdiction over the Borrower
that may detrimentally affect the business and operations of the Borrower.


Section 3.7 No Outstanding Debt. Borrower has no outstanding Debt, except for
the Loan [and the LOC], any liabilities disclosed to Lender in writing before
the Effective Date and other obligations in the nature of trade payables
incurred by Borrower (or its predecessor) in their ordinary course of business.


Section 3.8 Priority of Liens and Security Interest. The Security Interest and
liens granted to the Lender in the Collateral shall be and are a perfected first
priority Security Interest in the Collateral except for liens expressly
permitted or provided in this Loan Agreement, and there are not and will be no
other security interests or other liens other than the Permitted Liens upon the
Collateral during the term of the Loan without the prior written consent of the
Lender.


Section 3.9 Solvency. After giving effect to the funding of the Loan, the
application of the proceeds thereof as contemplated by this Agreement and the
Loan Documents, and the payment of all estimated Lender, legal, accounting and
other fees related thereto, Borrower is solvent.


Section 3 .10 Executive Offices and Location of Records. The Borrower's
Principal Place of Business is located at 590 Madison A venue, 26th Floor, New
York, New York 10022t and all of its books and records are and shall be
maintained there.




--------------------------------------------------------------------------------



Section 3 .11 Regulatory Compliance. The Borrower has in the past complied with
and is presently complying in all material respects with all laws applicable to
the Borrower's business.


Section 3.12 Intentionally Omitted.


Section 3.13 Fair Labor Standards Act. The Borrower has complied with, and will
continue to comply with, the provisions of the Fair Labor Standards Act of 1938,
29 U.S.C. Section 200, et seq., as amended from time to time (the "FLSA"),
including specifically, but without limitation, 29 U.S.C. Section 215(a). This
representation and warranty, and each reconfirmation hereof, shall constitute
written assurance from the Borrower, given as of the date hereof and as of the
date of each reconfirmation, that the Borrower has complied with the
requirements of the FLSA, in general, and 29 U.S.C. Section 215(a)(l) thereof,
in particular.


Section 3 .14 Intentionally Omitted.


Section 3.15 Usury. The Borrower believes that the amounts to be received by the
Lender which are or which may be deemed to be interest under any of the Loan
Documents or otherwise in connection with the transactions described herein
constitute lawful interest and are not usurious or illegal under the laws of the
State of Florida, and no aspect of the transaction contemplated by this
Agreement is intended to be usurious.


Section 3 .16 Borrower Setoffs. The Borrower does not, as of the date hereof,
have any defenses, counterclaims, or setoffs with respect to any sums to be
advanced under this Loan Agreement.


Section 3.17 Disclosure and No Representation. Warranty or Document Untrue. No
representation or warranty made by the Borrower contained herein, the Loan
Documents, or in any certificate or other document furnished or to be furnished
by the Borrower pursuant hereto, or which will be made by the Borrower from time
to time in connection with the Loan Documents (a) contains or will contain any
misrepresentation or untrue statement of fact, or (b) omits or will omit to
state any material fact necessary to make the statements therein not misleading,
unless otherwise disclosed in writing to the Lender. There is no fact known to
the Borrower which adversely affects, or which might in the future adversely
affect, the business, assets, properties or condition, financial or otherwise,
of the Borrower, or the Collateral, except as set forth or reflected in the Loan
Documents or otherwise disclosed in writing to the Lender.


Section 3.18 Continuation. The Borrower's warranties and representations
contained in this Agreement are and shall remain correct and complete until the
Loan is paid in full. All representations, warranties, covenants and agreements
made to or with the Lender by or on behalf of, or at the request of the Borrower
in connection with this Agreement may be relied upon by the Lender.


Section 3 .19 Real Property. There is legal access and adequate practical access
to all of the Real Property. Each of the entities within the definition of
"Borrower" holding title to any




--------------------------------------------------------------------------------



part of the Real Property is now and will continue to be in compliance with all
of the terms of all agreements binding upon the Real Property which it now owns.


Section 3 .20 Survival. All of the representations and warranties set forth in
this Article shall survive until all Obligations are satisfied in full.


ARTICLEIV
FINANCIAL COVENANTS OF THE BORROWER


The Borrower covenants, for so long as any of the principal amount of or
interest on the Note is outstanding and unpaid or any duty or obligation of the
Borrower hereunder or under any other Obligation remains unpaid or unperformed,
as follows:


Section 4.1 Financial Records. The Borrower at all times will keep proper and
adequate records and books of account in accordance with GAAP consistently
applied in which the full, true and correct entries will be made of its
transactions and which will properly and correctly reflect all items of income
and expense in connection with the operation of the Borrower's business
regardless of whether such income or expense is realized by the Borrower.




Section 4.2 Delivery of Financial Statements of the Borrower. The Borrower will
deliver to the Lender copies of each of the following:


(1) Within one hundred twenty (120) days after the end of each Fiscal Year,
audited financial statements of Borrower and its Subsidiaries on both a
consolidated basis (with appropriate subsidiary eliminations), which are
prepared in accordance with GAAP (consisting of an income statement, balance
sheet, statement of retained earnings and cash flow, a schedule of all related
debt and all contingent liabilities and including all normal and reasonable
financial notes). They shall be prepared and certified by a certified public
accountant reasonably acceptable to the Lender, all in reasonable detail. Such
audited financial statements shall be further certified by the chief financial
officer of the Borrower as being true, correct, and accurate, as completely and
accurately reflecting the financial transactions during the period covered
thereby of Borrower and its consolidated Subsidiaries, and as completely and
accurately reflecting the financial condition of Borrower and its consolidated
Subsidiaries as of the beginning and end of said period covered.


(2) As soon as practicable and in any event within one hundred twenty (120) days
after the end of each Fiscal Year, a certificate of compliance with financial
covenants from the chief financial officer of the Borrower ("Certificate of
Compliance") addressed to Lender and certifying the compliance of Borrower with
the financial covenants provided in this Article.






(3) Annually, within ninety (90) days after the completion of each Crop Season
(a Crop Season shall, as to a particular Crop, be the Crop season used by the
industry in the area of the Premises as to which the Crop pertains), Borrower
shall furnish to Lender operating information on the Collateral as follows:




--------------------------------------------------------------------------------



(i) Reports/documents (internal inventory reports etc.) that describe and value
all inventory security, including each citrus crop variety's acreage both on a
gross acreage and grove planted acreage basis; and


(ii) Citrus Crop production and operations detailed information, including
yields by variety, costs and pricing by grove/farm and variety.


( 4) With reasonable promptness, such other data and information as from time to
time may be reasonably required by the Lender.


Section 4.3 Delivery of Reports. All of the reports, statements, and items
required under Section 4.2 shall be in form and substance satisfactory to
Lender. All of the reports, statements, and items required under Section 4.2
must, unless another time period is specified above, be received each year this
Agreement is in force by the date which is one hundred twenty ( 120) days after
the end of the Borrower's Fiscal Year, as the case may be subject to filing
deadline extensions. If any one report, statement, or item is not received
within thirty (30) days
of this due date, Lender may declare an Event of Default under this Agreement
and the Loan
Documents.


Section 4.4 Inspection of Records. Borrower shall allow Lender or its authorized
representatives at all reasonable times to examine and make copies of all such
books and records and all supporting data therefor at Lender's principal place
of business or at such other place where such books, records, and data may be
located. Borrower shall assist Lender or such representative in effecting such
examination. Within three (3) years after Lender's receipt of any such report,
statement, or item, Lender may, upon at least five (5) Business Days prior
written notice to Borrower, inspect and make copies of the books, records, and
income tax returns with respect to the Collateral of Borrower, for the purpose
of verifying any such reports, statements, or items.


Section 4.5 Article IV Terms:


The following definitions shall apply to the financial covenants in this Article
as to Borrower and its Subsidiaries on a consolidated basis (with appropriate
subsidiary eliminations):


(1) "Consolidated Current Ratio" shall mean the ratio of (i) Consolidated
Current Assets to (ii) Consolidated Current Liabilities;


(2) "Consolidated Current Assets" shall mean current assets as defined under and
computed in accordance with GAAP consistently applied based upon audited
financial statements of Borrower and its Subsidiaries on a consolidated basis;
and


(3) "Consolidated Current Liabilities" shall mean current liabilities as defined
under and computed in accordance with GAAP consistently applied based upon
audited financial statements of Borrower and its Subsidiaries on a consolidated
basis including all funded debt under lines of credit to Borrower and its
Subsidiaries.




--------------------------------------------------------------------------------



Section 4.6 Required Consolidated Current Ratio. The Consolidated Current Ratio
measured at the end of each Fiscal Year based on audited consolidated financial
statements of Borrower shall be at least 2.00 to 1.00.


Section 4. 7 LOC. Any LOC Lender shall, if required by Lender, enter into an
Intercreditor Agreement with Lender providing for the respective rights of the
LOC Lender(s) and Lender as to their respective collateral, all in form and
substance satisfactory to Lender. Upon the written request of Lender, Borrower
shall provide Lender with copies of all LOC Lender loan documents which shall
include the recording information of all such documents which are recorded. A
default under any LOC shall be a default hereunder.








ARTICLEV
OTHERAFFIRMATIVE COVENANTS OF THE BORROWER


Section 5.1 Inspection. The Borrower will permit the Lender or Lender's
designated representative to (i) visit any Place of Business, (ii) inspect the
Collateral, including such crop inspections as the Lender deems advisable (iii)
inspect and make extracts from the Borrower's books and records, and (iv)
discuss the affairs, finances and accounts of the Borrower with the officers of
the Borrower, all at such reasonable times and as often as may reasonably be
requested.


Section 5.2 Maintenance of Legal Existence and Compliance with Laws. Borrower
shall at all times preserve and maintain in full force and effect its legal
existence, powers, rights, licenses, permits and franchises in the jurisdiction
of its organization; continue to conduct and operate its businesses
substantially as conducted and operated as of the Effective Date; operate in
full compliance with all applicable laws, statutes, regulations, certificates of
authority and orders in respect of the conduct of its businesses; and qualify
and remain qualified as foreign organizations in each jurisdiction in which such
qualification is necessary or appropriate in view of its businesses and
operations.


Section 5.3 First Lien. Borrower shall provide Lender a first lien and security
interest on the Real Property.


Section 5.4 Second Lien. Borrower shall provide Lender a lien and security
interest on all Crops and Farm Products and all Accounts, Chattel Paper and
General Intangibles ansmg out of the same which shall be second only to the
first lien of any LOC Lender.


Section 5.5 Intercreditor Agreement. At Lender's option, any LOC Lender, if
other than Lender, shall enter into an Intercreditor Agreement or Intercreditor
Agreements with Lender in form and content satisfactory to Lender.


Section 5.6 Leases of the Real Property. Any tenants of the Real Property shall
subordinate their leasehold interests therein and furnish Lender a Tenant
Estoppel Certificate, all in form and content satisfactory to Lender. Borrower
shall cause any lender holding a security




--------------------------------------------------------------------------------



interest or lien on any such leasehold interests to subordinate the same to the
lien and security interests of the Loan Documents.


Section 5. 7 Defaults/Notices. The Borrower shall immediately notify the Lender
in writing upon the happening, occurrence or existence of any Event of Default,
or any event or condition which with the passage of time or giving of notice, or
both, would constitute an Event of Default, and shall provide the Lender with
such written notice, a detailed statement by a responsible officer of the
Borrower of all relevant facts and the action being taken or proposed to be
taken by the Borrower with respect thereto. Borrower shall cause any and all
holders of its debt to agree, in writing, unto Lender, to provide Lender notice
of any default under the documents evidencing such debt.


Section 5.8 Maintenance of Properties. The Borrower shall maintain or cause to
be maintained in good repair, working order and condition the Collateral and all
other properties used or useful in the businesses of Borrower (ordinary wear and
tear excepted) and from time to time will make or cause to be made all
appropriate repairs, renewals, improvements and replacements thereof so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times. The Borrower will not do or permit any act or thing
which might impair the value or commit or permit any waste of its properties or
any part thereof, or permit any unlawful occupation, business or trade to be
conducted on or from any of its properties.


Section 5.9 Notice of Suit, Proceedings, Adverse Change. The Borrower shall
promptly give the Lender notice in writing (a) of all threatened or actual
actions or suits (at law or in equity) and of all threatened or actual
investigations or proceedings by or before any court, arbitrator or any
governmental department, commission, board, bureau, agency or other
instrumentality, state, federal or foreign, affecting Borrower or the rights or
other properties of Borrower or (i) which involves potential liability of
Borrower in an amount in excess of $500,000.00, or (ii) which the shareholders
of Borrower believe in good faith is likely to materially and adversely affect
the financial condition of Borrower or to impair the right or ability of
Borrower to carry on their businesses as now conducted or to pay the Obligations
or perform its duties under the Loan Documents; (b) of any material adverse
change in the condition (financial or otherwise) of Borrower; and (c) of any
seizure or levy upon any part of the properties of Borrower under any process or
by a receiver.


Section 5 .10 Debts and Taxes and Liabilities. The Borrower shall pay and
discharge (i) all of their indebtedness and obligations in accordance with their
terms and before they shall become in default, (ii) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits or
against its properties prior to the date on which penalties attach thereto, and
(iii) all lawful claims which, if unpaid, might become a lien or charge upon any
of its properties; provided, however, that the Borrower and shall not be
required to pay any such indebtedness, obligation, tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate and lawful
proceedings diligently pursued and for which adequate reserves have been set
aside on its books. The Borrower shall also set aside and/or pay as and when due
all monies required to be set aside and/or paid by any federal, state or local
statute or agency in regard to F.I.C.A., withholding, sales or excise or other
similar taxes.




--------------------------------------------------------------------------------



Section 5.11 Notification of Change of Name or Business Location. The Borrower
shall notify the Lender of each change in the name of the Borrower and of each
change of the location of any Place of Business and the office where the records
of the Borrower are kept, and, in such case, shall execute such documents as the
Lender may reasonably request to reflect said change of name or change of
location, as the case may be; provided, however, the records of the Borrower may
not be removed from the Place of Business designated from time to time by
Borrower, without the prior written consent of the Lender.


Section 5.12 Compliance With Laws. The Borrower will comply with all laws,
regulations, rules, ordinances, statutes, orders and decrees of any governmental
authority or court applicable to the Borrower.


Section 5 .13 Further Assurances. The Borrower will, at the cost of the
Borrower, and without expense to the Lender, promptly upon the request of the
Lender: (a) correct any defect, enor or omission which may be discovered in the
contents of any Loan Documents or in the execution or acknowledgment thereof;
(b) execute, acknowledge, deliver and record or file such other and further
instruments (including, without limitation, mortgages, deeds or trusts, security
agreements, financing statements and specific assignments of rents or leases)
and do such further acts, in either case as may be necessary, desirable or
proper in the Lender's opinion to carry out more effectively the purposes of the
Loan Documents; to protect and preserve the lien and security interest on the
Collateral to subject thereto any property intended by the terms thereof to be
covered thereby, including, without limitation, any renewals, additions,
substitutions or replacements thereto; or protect the security interest of the
Lender and the Collateral against the rights or interest of third parties. The
Borrower hereby appoint the Lender as their attorney-in• fact, coupled with an
interest, to take the above actions and to perform such obligations on behalf of
the Borrower, at Borrower's sole expense, if Borrower fails to comply with their
obligations under this paragraph.


Section 5 .14 After Acquired Property. Without the necessity of any further act
of the Borrower or the Lender, the lien of and the security interest created in
the Collateral automatically extends to and includes:


(1) Any and all renewals, replacements, substitutions, accessions, proceeds,
products or additions of or to the Collateral and


(2) Any and all monies and other property that from time to time may either by
delivery to the Lender or by any instrument be subjected to such lien and
security interest by the Borrower or by anyone on behalf of the Borrower, or
with the consent of the Borrower, or which otherwise may come into possession or
otherwise be subject to the control of the Lender pursuant to the Loan
Documents.




Section 5.15 Indemnity. The Borrower shall indemnify, defend and hold harmless
the Lender from and against and reimburse the Lender for, all claims, demands,
liabilities, losses, damages, judgments, penalties, costs and expenses,
including, without limitation, attorney's fees and disbursements, which may be
imposed upon, asserted against or incurred or paid by the Lender by reason of,
on account of or in connection with any claim or damage occurring in, upon




--------------------------------------------------------------------------------



or in the vicinity of the Collateral through any cause whatsoever, or asserted
against the Lender on account of any act performed or omitted to be performed
under the Loan Documents or on account of any transaction arising out of or in
any way connected with the Collateral or the Loan Documents, except as a result
of the willful misconduct or gross negligence of the Lender.


Section 5 .16 Insurance. During the term of this Agreement, the Borrower shall
maintain the insurance coverage required by the Loan Documents.






ARTICLE VI
NEGATIVE COVENANTS


The Borrower covenants, for so long as any of the principal amount of or
interest accrued on the Note is outstanding and unpaid or any Obligations remain
unpaid or unperformed, that none of Borrower or its Subsidiaries will undertake
the following actions without the prior written consent of the Lender:


Section 6.1 Merger, Consolidation. Dissolution, etc. Neither the Borrower nor
any of its Subsidiaries will consolidate with or merge into any other
corporation, partnership, limited liability company or other entity or permit
another corporation or partnership, limited liability company or other entity to
merge into them, or dissolve or take or omit to take any action which would
result in their dissolution, or acquire all or substantially all the properties
or assets of any other Person, or enter into any arrangement, directly or
indirectly, with any Person whereby any of Borrower or its Subsidiaries shall
sell or transfer any property, real or personal, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which any
Borrower or any of its Subsidiaries intend to use for substantially the same
purpose or purposes as the property being sold or transferred (other than with
respect to another entity comprising Borrower) without the prior written consent
of the Lender.


Section 6.2 Changes in Business. Neither Borrower nor any of its Subsidiaries
will make any material change in the nature or scope of their respective
business operations from that existing on the date of this Loan Agreement
including but not limited to major asset acquisitions or dispositions,
acquisition or disposition of businesses or their components, mergers,
consolidations, reorganizations and/or restructurings.


Section 6.3 Other Agreements. Neither Borrower nor any of its Subsidiaries will
enter into any arrangements, contractual or otherwise, which would materially
and adversely affect its duties or the rights of the Lender under the Loan
Documents, or which is inconsistent with or limits or abrogates the Loan
Documents.


Section 6.4 Due-on-Sale or Encumbrance.


The Due-on-Sale or Encumbrance provision of the Security Instrument (Section
5.01 thereof) is incorporated herein. The term "Minimum Ownership and Control
Requirement" used therein shall mean that at all time any of the Obligations are
outstanding, Remy W. Trafelet (in the event




--------------------------------------------------------------------------------



of his death, his estate and those taking by way of devise or inheritance due to
his death) and 734 Agriculture, LLC, collectively shall hold directly or
indirectly no less than fifty one percent (51 %) of the ownership interests in
Borrower and Remy W. Trafelet (in the event of his death, his estate and those
taking by way of devise or inheritance due to his death) shall maintain directly
or indirectly management control of each of the entities within the definition
of "Borrower".


Section 6.5 Loans to Borrower/Liens on Collateral. Other than the LOC permitted
herein, the Borrower will not borrow from anyone on the security of or create,
incur or suffer to exist any lien on any of the Collateral or permit any
Financing Statement (other than the Lender's and any LOC Lender's security
interest and Financing Statement) to be on file with respect thereto, without
the Lender's written consent.


Section 6.6 Other Liens. Other than liens and security interests permitted to
secure LOC, the Borrower will not create, assume, or suffer to exist any lien
upon any other of its property or assets, whether now owned or hereafter
acquired, except:


(1) Liens for taxes not yet due or which are being actively contested in good
faith by appropriate proceedings;


(2) Purchase money security interest in property not a part of the Collateral;


and
(3) Permitted Liens.




Section 6. 7 Change in Management/Ownership. Without Lender's prior written
consent, until the Loan is paid in full, there shall be no substantial change in
the executive management or ownership of each of the entities within the
definition of "Borrower" except as allowed herein.


ARTICLE VII
EVENTS OF DEFAULT


The following each and all are Events of Default hereunder:


Section 7.1 Monetary Default. If the Borrower shall default in any payment of
the principal of or interest on the Note, other monetary Obligations under the
Loan Documents, within five (5) days following the date the same shall become
due and payable, whether at maturity, by acceleration by the Lender as permitted
herein or otherwise.


Section 7.2 Non-Monetary Default. If the Borrower shall default in the
performance or compliance with any of the material terms, conditions, covenants
or agreements contained in this Loan Agreement without curing the same within
thirty (30) days after written notice thereof shall have been given to Borrower;
provided however, that if such default cannot be cured within said period,
Borrower shall have such additional time for cure as Lender may, in its
reasonable discretion, approve in writing after receipt by Lender within said
period of a written request from Borrower or if the Borrower shall default under
any other non-monetary Obligations without




--------------------------------------------------------------------------------



curing the same within any cure period provided in the Loan Documents containing
such Obligations.


Section 7.3     Default in Other Obligations. If Borrower shall default in the
performance of the LOC.


Section 7.4 Misrepresentation. If any representation or warranty made in writing
by or on behalf of the Borrower, in this Agreement or in any other Loan
Document, shall prove to have been false or incorrect in any material respect on
the date as of which made or reaffirmed.


Section 7.5 Dissolution. If any order, judgment, or decree is entered in any
proceedings against Borrower decreeing the dissolution of Borrower or any of its
Subsidiaries and such order, judgment, or decree remains unstayed and in effect
for more than thirty (30) days.


Section 7.6 Bankruptcy, Failure to Pay Debts, etc. If Borrower or any of its
Subsidiaries shall admit in writing their inability, or be generally unable, to
pay their respective debts as they become due or shall make an assignment for
the benefit of creditors, file a petition in Bankruptcy, petition or apply to
any tribunal for the appointment of a custodian, receiver or trustee for
Borrower or any of its Subsidiaries or a substantial part of their assets, or
shall commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, or if there shall have been
filed any such petition or application, or any such proceeding shall have been
commenced against Borrower or any of its Subsidiaries, in which an order for
relief is entered or which remains undismissed for a period of thirty (30) days
or more, or if Borrower or any of its Subsidiaries by any act or omission shall
indicate consent to, approval of or acquiescence in any such petition,
application, or proceeding or order for relief for the appointment of a
custodian, receiver or any trustee for Borrower or any of its Subsidiaries or
any substantial part of any of their properties, or shall suffer any such
custodianship, receivership or trusteeship to continue undischarged for a period
of thirty (30) days or more.


Section 7.7 Fraudulent Conveyance. If Borrower or its Subsidiaries , shall have
concealed, removed, or permitted to be concealed or removed, any part of their
respective properties, with intent to hinder, delay or defraud its creditors, or
made or suffered a transfer of any of its properties which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law, or shall have made
any transfer of its properties to or for the benefit of a creditor at a time
when other creditors similarly situated have not been paid, or shall have
suffered or permitted, while insolvent, any creditor to obtain a lien upon any
of their respective properties through legal proceedings or distraint which is
not vacated within thirty (30) days from the date thereof.


Section 7.8 Final Judgment. If a final judgment for the payment of money in
excess o $500,000.00 shall be rendered against Borrower or any of its
Subsidiaries, and the same shall remain undischarged or shall not be bonded off
to the satisfaction of the Lender for a period of thirty (30) consecutive days
during which the execution shall not be effectively stayed.






--------------------------------------------------------------------------------



Section 7.9 Impairment of Security. If any security document, mortgage,
agreement, guaranty or other instrument given to the Lender to evidence or
secure the payment and performance of the Obligations hereunder shall be revoked
by the Borrower or shall cease to be in full force and effect, or the protection
or security afforded the Lender in any portion of the Collateral secured thereby
is in any material respect impaired for any reason; or the Borrower shall
default in any material respect in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed under
any security document and such default shall not have been cured or waived in
any applicable grace period contained therein; or any representation or warranty
of the Borrower made in any security document shall be false in any material
respect on the date as of which made; or for any reason (except for acts or
omissions of the Lender) the Lender shall fail to have a valid, perfected and
enforceable first priority security interest, lien or mortgage encumbering the
Collateral or if the Borrower shall contest in any manner that any security
document constitutes its valid and enforceable agreement or the Borrower shall
assert in any manner that it has no further obligation or liability under such
agreement.


ARTICLE VIII
RIGHTS UPON DEFAULT


Upon the occurrence and during the continuance of any Event of Default, the
Lender shall have and may exercise any or all of the rights set forth herein
(provided, however, the Lender shall be under no duty or obligation to do so):


Section 8.1 Acceleration. To declare the indebtedness evidenced by the Note, to
the extent the proceeds thereof shall have been disbursed and remain
outstanding, and all other Obligations to be forthwith due and payable,
whereupon the Note, to the extent the proceeds thereof shall have been disbursed
and remain outstanding, and all other Obligations shall become forthwith due and
payable, both as to principal and interest, without presentment, demand, protest
or any other notice or grace period of any kind, all of which are hereby
expressly waived, anything contained herein or in the Note or in such other
Obligations to the contrary notwithstanding, and, upon such acceleration, the
disbursed and unpaid principal balance and accrued interest upon each of Note A,
Note Band Note C shall from and after such date of acceleration bear interest at
the Default Rate.


Section 8.2 Other Rights. To exercise such other rights as may be permitted
under any of the Loan Documents or applicable law.


Section 8.3 Uniform Commercial Code/Applicable Law. To exercise from time to
time any and all rights and remedies of a secured creditor under the UCC and any
and all rights and remedies available to it under any other applicable law.


Section 8.4 Cure of Defaults. Cure any default or Event of Default without
releasing the Borrower from any obligation hereunder or under the Loan
Documents.


Section 8.5 Receiver. Cause the appointment of a receiver, as a matter of strict
right, without regard to the solvency of the Borrower, for the purpose of
preserving the Collateral and




--------------------------------------------------------------------------------



to protect all rights accruing to the Lender by virtue of this Agreement and any
other Loan Documents and expressly to maintain Collateral and the Crops and Farm
Products operations on the Real Property, with all costs and expenses incurred
in connection with such receivership to be charged against the Borrower and to
be secured by the security interest granted pursuant to the Loan Documents.
Borrower hereby consents to the appointment of such receiver or receivers, waive
any and all defenses to such appointment and agree not to oppose any application
therefor by the Lender. The receiver shall be appointed to take charge of,
manage, preserve, protect and operate any business, make any needed repairs, pay
all costs associated with the operations of such businesses and after payment of
all expenses of the receivership, including reasonable attorney's fees and court
costs, in any, to apply all the net proceeds derived therefrom in the reduction
of the Obligations or in such other manner as the court shall direct. All
expenses, fees and compensation incurred pursuant to any such receivership shall
also by secured by the Security Interest granted by the Loan Documents.


ARTICLEIX MISCELLANEOUS


Section 9 .1 Cumulative Remedies. The remedies provided in this Agreement and in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law or in equity. Upon an Event of Default, the Lender may elect to exercise any
one or more of such remedies and such election shall not waive or cause the
Lender to have elected not to subsequently exercise any other such remedies
available to it under the Agreement or any Loan Document.


Section 9.2 Amendments, etc. No amendment, modification, termination or waiver
of any provision of this Agreement, the Note or the other Loan Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in specific instance and for the
specific purpose for which given.




Section 9.3 Notices. Any notice, demand, consent, approval, direction,
agreement, or other communication (any "Notice") required or permitted hereunder
or under the other Loan Documents shall be in writing and shall be addressed as
follows to the person entitled to receive the same:


If to Borrower:


734 Citrus Holdings, LLC
734 LMC Groves, LLC
734 Co-op Groves, LLC
734 BLP Groves, LLC
734 Harvest, LLC
590 Madison Avenue, 26th Floor
New York, New York 10022
Attn: Mr. Remy W. Trafelet




--------------------------------------------------------------------------------





With copy to:
Shumaker, Loop & Kendrick, LLP Bank of America Plaza
101 East Kennedy Blvd., Suite 2800
Tampa, Florida 33602
Attn: Timothy M. Hughes




If to Lender:


Prudential Mortgage Capital Company, LLC
801 Warrenville Road, Suite 150
Lisle, Illinois 60532-1357
Attn: Investment Manager
Reference Loan Numbers: 717610613, 717610637
and 717610638


With copy to:


Prudential Mortgage Capital Company, LLC
201 S. Orange Avenue, Suite 795
Attn: Investment Director
Reference Loan Numbers: 717610613, 717610637
and 717610638






With copy to:


Prudential Asset Resources, Inc.
2100 Ross Avenue, Suite 2500
Dallas, Texas 75201
Attn: Legal Department
Reference Loan Numbers: 717610613, 717610637
and 717610638








Any notice shall be sent (a) by depositing it with the United States postal
service, or any official successor thereto, certified or registered mail, return
receipt requested, with adequate postage prepaid; (b) by depositing it with a
reputable overnight courier service from whom a receipt is available; or ( c) by
personal delivery, provided a signed receipt is obtained. Each notice shall be
effective three (3) Business Days after being so deposited in the case of (a)
above, one ( 1) Business Day after being so deposited in the case of (b) above
or upon delivery in the case of item (c) above, but the time period in which a
response to any notice must be given or any action taken with respect thereto
shall commence to run from the date of receipt of the notice by the addressee
thereof, as evidenced by the return receipt. Rejection or other refusal by




--------------------------------------------------------------------------------



the addressee to accept or receipt the delivery, or the inability to deliver
because of a changed address of which no notice was given, shall be deemed to be
the receipt of the notice sent. Any party shall have the right from time to time
to change the address or individual's attention to which notices to it shall be
sent and to specify up to two (2) additional addresses to which copies of the
notices to it shall be sent by giving the other party hereto at least ten (10)
days' prior notice thereof.


Section 9.4 Intentionally deleted.


Section 9.5 Applicable Law. This Agreement, and each of the Loan Documents and
transactions contemplated herein (unless specifically stipulated to the contrary
in such document) shall be governed by and interpreted in accordance with the
laws of the State of Florida.


Section 9.6 Time of the Essence. Time is of the essence of this Agreement, the
Note and the other Loan Documents.


Section 9. 7 Headings. The headings in this Agreement are intended to be for
convenience of reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof.


Section 9.8 Severability. In case any one or more of the provisions contained in
this Agreement, the Note or the other Loan Documents shall for any reason be
held to be invalid, illegal or unenforceable in any respect, the same shall not
affect any other provision of this Agreement, the Note or the other Loan
Documents, but this Agreement, the Note and the other Loan Documents shall be
construed as if such invalid or illegal or unenforceable provision had never
been contained therein; provided, however, in the event said matter would be in
the reasonable opinion of the Lender adversely affect the rights of the Lender
under any or all of the Loan Documents, the same shall be an Event of Default.


Section 9.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


Section 9 .10 Conflict. In the event any conflict arises between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall govern in all instances of such conflict.


Section 9.11 Term. The term of this Agreement shall be for such period of time
until the Loan, the Note, and all renewals, replacements, modifications,
extensions, increases and amendments of any of the foregoing have been repaid in
full.




Section 9.12 Expenses. The Borrower agrees, whether or not the transactions
hereby contemplated shall be consummated, to pay and save Lender harmless
against liability for the payment of documentary stamp taxes, intangible tax,
all out-of-pocket expenses arising in connection with this transaction and all
taxes, together in each case with interest and penalties, if any, which may be
payable in respect of the execution, delivery and performance of this
Agreement or the execution, delivery, acquisition and performance of the Note
(including any renewal, extension, substitution or replacement thereof) issued
under or pursuant to this Agreement (excepting only any tax on or measured by
net income of Lender determined substantially in the same manner, other than the
rate of tax, as net income is presently determined under the Federal Internal
Revenue Code), all printing costs and the reasonable fees and expenses of any
special counsel to




--------------------------------------------------------------------------------



Lender in connection with this Agreement and any subsequent modification thereof
or consent thereunder. The obligations of Borrower under this Section shall
survive payment of the Note.


Section 9.13 Joint and Several Liability. Each entity within the definition of
"Borrower" shall be jointly and severally liable hereunder, each covenant,
representation, undertaking and provision of this Agreement shall apply to each
of such entities separately and collectively.


Section 9 .14 Successors and Assigns. All covenants and agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not; provided, however, this clause shall not by
itself authorize, any delegation of duties by the Borrower or any other
assignment which may be prohibited by the terms and conditions of this
Agreement.


Section 9 .15 Further Assurances. The Borrower shall, from time to time, execute
such additional documents as may reasonably be requested by the Lender or the
counsel, to carry out and fulfill the intent and purpose of this Agreement and
the Loan Documents.


Section 9 .16 No Third Party Beneficiaries. The parties intend that this
Agreement is solely for their benefit and no Person not a party hereto shall
have any rights or privileges under this Agreement whatsoever either as the
third party beneficiary or otherwise.


Section 9.17 WAIVER OF JURY TRIAL. THE BORROWER HEREBY AGREES TO WAIVE ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION· BASED UPON OR ARISING
OUT OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY
LOAN DOCUMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THE BORROWER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO THE LENDER TO ENTER INTO A BUSINESS RELATIONSHIP WITH THE
BORROWER. THE BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS W AIYER
WITH ITS LEGAL COUNSEL, AND THAT SUCH WAIYER IS KNOWINGLY AND VOLUNTARILY GIVEN
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS W AIYER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED, EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, REAFFIRMATIONS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS




--------------------------------------------------------------------------------



AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT WITHOUT A JURY.


Section 9.18 No Waiver. No failure or delay on the part of the Lender in
exercising any right, power or remedy hereunder, or under the Note or the other
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or thereunder.


Section 9 .19 Entire Agreement. Except as otherwise expressly provided, this
Agreement and the other Loan Documents embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings relating to the subject matter hereof.


IN WITNESS WHEREOF, each of the parties hereto has caused this Loan Agreement to
be executed, sealed and delivered, as applicable, by their duly authorized
officers as of the Effective Date first set forth above.


[SIGNATURE AND NOTARY BLOCKS FOLLOW]




--------------------------------------------------------------------------------



"BORROWER"


734 CITRUS HOLDINGS, LLC, a Florida limited liability company


By: /s/ Remy W. Trafelet
(Signed Name)


As: Remy W. Trafelet, Manager




--------------------------------------------------------------------------------



"BORROWER"


734 LMC GROVES, LLC, a Florida limited liability company


By: /s/ Thomas B. Powers
(Signed Name)


Its: Thomas Brian Powers, Manager




--------------------------------------------------------------------------------



"BORROWER"


734 CO-OP GROVES, LLC, a Florida limited liability company


By: /s/ Clayton G. Wilson
(Signed Name)


Its: Clayton G. Wilson, Manager










"BORROWER"


734 BLP GROVES, LLC, a Florida limited liability company


By: /s/ Clayton G. Wilson
(Signed Name)


Its: Clayton G. Wilson, Manager




--------------------------------------------------------------------------------



"BORROWER"


734 HARVEST, LLC, a Florida limited liability company


By: /s/ Jerry L. Brewer
(Signed Name)


Its: Jerry L. Brewer, Manager




--------------------------------------------------------------------------------



"LENDER"


PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC, a Delaware limited liability company


By: /s/ Charles E. Allison
(Signed Name)


Its: Charles E. Allison, Vice President






--------------------------------------------------------------------------------



STATE OF NEW YORK
S.S.
COUNTY OF NEW YORK


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Remy W. Trafelet, the manager of 734 CITRUS HOLDINGS, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person ( ) personally known to me or (x) produced a driver's license issued
by New York    , a State of the United States which is either current or has
been issued within the past five (5) years and bears a serial or other
identification number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 22nd day of December,
2012.




/s/ Gino Palacios        
Signature of Notary Public)


Gino D. Palacios        
(Printed Name of Notary Public)
                                   
My commission expires:     07/11/14    




[NOTARY SEAL]




--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF HILLSBOROUGH


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Thomas Brian Powers, the manger of 734 LMC GROVES, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person ( ) personally known to me or (x) produced a driver's license issued
by     Florida    , a State of the United States which is either current or has
been issued within the past five (5) years and bears a serial or other
identification number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 21st day of December,
2012.


           
/s/ Kimberly D. McGreal        
Signature of Notary Public)


Kimberly D. McGreal        
(Printed Name of Notary Public)
                                   
My commission expires:     12/29/13    




[NOTARY SEAL]






--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF HILLSBOROUGH


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Clayton G. Wilson, the manger of 734 CO-OP GROVES, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person ( ) personally known to me or (x) produced a driver's license issued
by Florida, a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 21st day of December,
2012.




/s/ Shannon Kalmbach    
Signature of Notary Public)


Shannon Kalmback        
(Printed Name of Notary Public)
                                   
My commission expires:     12/05/16    




[NOTARY SEAL]




--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF HILLSBOROUGH


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Clayton G. Wilson, the manger of 734 BLP GROVES, LLC, a
Florida limited liability company, and acknowledged that he executed the
foregoing instrument on behalf of said limited liability company.


Said person ( ) personally known to me or (x) produced a driver's license issued
by Florida, a State of the United States which is either current or has been
issued within the past five (5) years and bears a serial or other identification
number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 21st day of December,
2012.




/s/ Shannon Kalmbach    
Signature of Notary Public)


Shannon Kalmback        
(Printed Name of Notary Public)
                                   
My commission expires:     12/05/16    




[NOTARY SEAL]




--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF HILLSBOROUGH


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Jerry L. Brewer, the manger of 734 HARVEST, LLC, a Florida
limited liability company, and acknowledged that he executed the foregoing
instrument on behalf of said limited liability company.


Said person ( ) personally known to me or (x) produced a driver's license issued
by     Florida    , a State of the United States which is either current or has
been issued within the past five (5) years and bears a serial or other
identification number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 21st day of December,
2012.


             
/s/ Kimberly D. McGreal        
Signature of Notary Public)


Kimberly D. McGreal        
(Printed Name of Notary Public)
                                   
My commission expires:     12/29/13    




[NOTARY SEAL]








--------------------------------------------------------------------------------



STATE OF FLORIDA
S.S.
COUNTY OF ORANGE


BEFORE ME, a Notary Public in and for said County and State on the date below,
personally appeared Charles E. Allison, the manger of PRUDENTIAL MORTGAGE
CAPITAL COMPANY, LLC, a Delaware limited liability company, and acknowledged
that he executed the foregoing instrument on behalf of said limited liability
company.


Said person ( x) personally known to me or ( ) produced a driver's license
issued by Florida, a State of the United States which is either current or has
been issued within the past five (5) years and bears a serial or other
identification number.


IN WITNESS WHEREOF, I have affixed my notarial seal this 21st day of December,
2012.


             
/s/ Diane M. Barnett        
Signature of Notary Public)


Diane M. Barnett        
(Printed Name of Notary Public)
                                   
My commission expires:     03/06/16    




[NOTARY SEAL]


























